DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The remarks and/or amendments filed on 07/20/2020 are acknowledged.

EXAMINERS AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be file as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Thomas Howerton on 04/16/2021.
	
In the Claims:	Please amend the claims as follows.
Claim 3: DELETE "and fragments thereof" occurring after "apolipoprotein A-IV" 

and before ".".
Claim 4: DELETE "and fragments thereof" occurring after "apolipoprotein C-III" 

and before ".".

Claim 10: DELETE "and fragments thereof" occurring after "apolipoprotein E" and 

before ".".

Claim 12: DELETE "and fragments thereof" occurring after "amphiphathic

Claim 35: DELETE "and fragments thereof" occurring after "apolipoprotein A-IV" 

and before ".".
Claim 36: DELETE "and fragments thereof" occurring after "apolipoprotein C-III" 

and before ".".

Claim 37: DELETE "and fragments thereof" occurring after "apolipoprotein E" and 

before ".".

Claim 39: DELETE "and fragments thereof" occurring after "amphiphathic 

apolipoprotein" and before ".".

REASONS FOR ALLOWANCE
	The following is an examiner’s statement for reasons for allowance: the amended claims appear non-obvious in light of the affidavit and arguments provided on 07/20/2020 indicating that the prior art (particularly Bergt) all provides for modifications of the apolipoproteins in ways that do not provide for the same sulfoxidation of methionine residues without modification of tyrosine residues. Given this the claims appear non-obvious in light of the closest art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618